DETAILED ACTION
This is in response to a notice withdrawing from issue of a Patent for application 17/096689 mailed on 06/10/2022. No Claims have been amended. Claim 1 has been cancelled. No Claims have been added. Claims 2-21 are still pending in this application, with Claims 2, 9 and 17 being independent.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 2, 3, 9, 10, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnaswamy et al (2015/0350783 A1) in view of Skoglund et al (8,428,277 B1).
As per Claim 2, Krishnaswamy teaches an audio signal processing system for a playback device, the system comprising: a first component configured to receive an incoming audio signal and adjust gain based at least in part on a control signal (Figure 4 – References 162, 164, 166 and 415; Page 2, Paragraph [0031]; Page 3, Paragraph [0042]).
(Note: In paragraph [0031], Krishnaswamy indicates each of the gain stages receives a corresponding band signal from the band splitter and applies a gain to the band based on a corresponding volume re-mapper for the band signal. In paragraph [0042], Krishnaswamy describes the limiter sending a control signal to reduce the strength of the audio signal when the audio signal exceeds the physical range of the speaker)
Krishnaswamy also teaches a second component downstream of the first component and configured to reduce gain for signals above a threshold (Limiter: Figure 4 – References 150, 410 and 415; Page 1, Paragraph [0006]; Page 3, Paragraph [0042]); and a fourth component configured to receive an output from the second component and cause audio to be played back based on the output (Speaker: Figure 4 – Reference 420; Page 3, Paragraphs [0035] and [0042]; Page 6, Paragraph [0069]).
Although Krishnaswamy teaches providing a gain reduction value (Page 3, Paragraph [0042]); Krishnaswamy does not teach a third component configured to receive a gain reduction value from the second component and, based at least in part on the gain reduction value, providing the control signal to the first component to adjust the gain of incoming audio signals via the first component.
However, Skoglund teaches a third component configured to receive a gain reduction value from the second component and, based at least in part on the gain reduction value, providing the control signal to the first component to adjust the gain of incoming audio signals via the first component (Figure 4 – References 101-1, 103 and 401; Column 5, Lines 50-53; Column 11, Lines 8-16).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Krishnaswamy with the system taught by Skoglund to receive the gain reduction value from the limiter of Krishnaswamy and provide the control signal to the gain stage of Skoglund to use additional information from the system components to calculate the gain values to be applied to the input signals.
As per Claims 3 and 10, the combination of Krishnaswamy and Skoglund teaches wherein the first component comprises a gain stage (Krishnaswamy: Page 3, Paragraphs [0041]), the second component comprises a limiter (Krishnaswamy: Page 3, Paragraph [0041]), the third component comprises a feedback controller (Skoglund: Column 10, Lines 43-48), and the fourth component comprises an audio amplifier or audio transducer (Krishnaswamy: Page 3, Paragraph [0035]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system and method taught by Krishnaswamy with the system and method taught by Skoglund to receive the gain reduction value from the limiter of Krishnaswamy and provide the control signal to the gain stage of Skoglund to use additional information from the system components to calculate the gain values to be applied to the input signals. 
As per Claim 9, Krishnaswamy teaches a method, comprising: receiving a first audio signal at a first component upstream from a second component (Figure 4 – References 150, 162, 164, and 166; Page 1, Paragraph [0006]); adjusting a gain of the first audio signal via the first component to provide a second audio signal (Page 2, Paragraph [0031]; Page 3, Paragraph [0042]); receiving the second audio signal at the second component (See Figure 4 – limiter receives output of gain stages through compressors).
Krishnaswamy also teaches reducing a gain of the second audio signal via the second component to produce a first output signal (Figure 6 – Reference 630; Page 5, Paragraph [0059]); providing a gain reduction value from the second component to a third component (Page 3, Paragraph [0042]); determining, via the third component, a control signal based at least in part on the gain reduction value from the second component (Page 1, Paragraph [0006]); playing back audio based on the first output signal (Page 3, Paragraph [0035]; Page 6, Paragraph [0069]).
Krishnaswamy further teaches receiving a third audio signal at the first component (The next input audio signal to the gain stage – the process repeats based on feedback loop); receiving the control signal, from the third component, at the first component (Figure 4 – References 162, 164, 166, 410 and 415; Page 2, Paragraph [0031]; Page 3, Paragraph [0042]); based at least in part on the control signal from the third component, adjusting a gain of the third audio signal via the first component to provide a fourth audio signal (Page 1, Paragraph [0006]).
Krishnaswamy additionally teaches receiving the fourth audio signal at the second component; reducing a gain of the fourth audio signal via the second component to produce a second output signal (Note: The limiter receives the next output of the gain stages through the compressors); and playing back audio based on the second output signal (Figure 4 – Reference 420; Page 3, Paragraphs [0035] and [0042]; Page 6, Paragraph [0069]).
Krishnaswamy does not teach providing the gain reduction value to specifically a third component, determining by the third component the control signal, and receiving the control signal from the third component. However, Skoglund teaches providing the gain reduction value to specifically a third component, determining by the third component the control signal, and receiving the control signal from the third component (Figure 4 – References 101-1, 103 and 401; Column 5, Lines 50-53; Column 11, Lines 8-16).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Krishnaswamy with the method taught by Skoglund to receive the gain reduction value from the limiter of Krishnaswamy and provide the control signal to the gain stage of Skoglund to use additional information from the system components to calculate the gain values to be applied to the input signals. 
As per Claim 16, Krishnaswamy teaches wherein the first audio signal comprises a first portion of media content received at the first component at a first time, and wherein the third audio signal comprises a second portion of the media content received at the first component at a second time subsequent to the first time (Media Content – Music: Figure 4 – References 150, 162, 164, and 166; Page 1, Paragraph [0006]; Page 6, Paragraph [0069]).
As per Claim 17, the combination of Krishnaswamy and Skoglund teaches a method as described in Claim 9. Krishnaswamy also teaches a non-transitory computer-readable medium comprising instructions for limiting volume in audio playback (Figures 8 and 9; Page 3, Paragraph [0037]; Page 7, Paragraphs [0075] – [0077]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and non-transitory computer-readable medium taught by Krishnaswamy with the method taught by Skoglund to receive the gain reduction value from the limiter of Krishnaswamy and provide the control signal to the gain stage of Skoglund to use additional information from the system components to calculate the gain values to be applied to the input signals. 

Claim(s) 4, 5, 11, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnaswamy et al (2015/0350783 A1) in view of Skoglund et al (8,428,277 B1) as applied to Claims 2, 9 and 17 above, and further in view of Martin et al (2005/0058303 A1).
As per Claims 4, 5, 12 and 18, the combination of Krishnaswamy and Skoglund teaches the system of Claim 2; but does not teach a fifth component disposed between the first component and the second component, the fifth component configured to attenuate a portion of the gain-adjusted signal output by the first component; wherein the fifth component comprises a dynamic bass filter.
However, Martin teaches a fifth component disposed between the first component and the second component, the fifth component configured to attenuate a portion of the gain-adjusted signal output by the first component; wherein the fifth component comprises a dynamic bass filter (Figure 5 – References 40, 300 and 310; Page 4, Paragraphs [0063] and [0064]). (Note: Incorporating the variable filter shown in Figure 5 of Martin between the gain stage and limiter taught by Krishnaswamy reads on the claimed language)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system, method and computer-readable medium taught by Krishnaswamy and Skoglund with the system and method taught by Martin to correct the inability of a listener to hear bass frequencies as overall sound volume decreases by increasing the sound energy at low frequencies enabling a listener to enjoy rich and full sound at any volume level.
As per Claim 11, the combination of Krishnaswamy, Skoglund and Martin teaches wherein a fourth component is disposed between the first component and the second component, the method further comprising: receiving the second audio signal from the first component at the third component; dynamically filtering the second audio signal via the third component; and outputting the filtered second audio signal to the second component as described in Claim 4 above. (Note: Claim 4 differs from Claim 11 in that Claim 4 has five components whereas Claim 11 has four components)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Krishnaswamy and Skoglund with the method taught by Martin to correct the inability of a listener to hear bass frequencies as overall sound volume decreases by increasing the sound energy at low frequencies enabling a listener to enjoy rich and full sound at any volume level.

Claim(s) 6-8, 13-15 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnaswamy et al (2015/0350783 A1) in view of Skoglund et al (8,428,277 B1) as applied to Claims 2, 9 and 17 above, and further in view of Okumura et al (2006/0008076 A1).
As per Claims 6, 7, 13, 14, 19 and 20, the combination of Krishnaswamy and Skoglund teaches the system and method of Claims 2, 9 and 17; but does not teach wherein the third component is configured to apply a plurality of time constant (TC) filters to the gain reduction value and combining TC filter output signals. However, Okumura teaches wherein the third component is configured to apply a plurality of time constant (TC) filters to the gain reduction value and combining TC filter output signals (Page 2, Paragraph [0019] and [0020]; Page 6, Paragraph [0060]).
(Note: In paragraph [0060], Okumura describes three or more adaptive filters arranged in parallel with each filter having a filter coefficient [time constant TC]. Okumura also describes a plurality of adder functions connected to each of the TC filters to combine the output of the respective TC filters. Additionally, the outputting of a control signal to the first component is taught as described in Claim 2 above)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system, method and computer-readable medium taught by of Krishnaswamy and Skoglund with the system and method taught by Okumura to minimize degradation of sound quality and reduce the influence of audio artifacts to increase the intelligibility of the audio; thereby enabling listeners to hear and appreciate the music as the composer intended.
As per Claims 8, 15 and 21, the combination of Krishnaswamy, Skoglund and Okumura teaches wherein each of the TC filters comprises different time constants and wherein applying the plurality of TC filters comprises applying the plurality of TC filters in parallel and combining respective TC filter output signals (Page 2, Paragraph [0019] and [0020]; Page 4, Paragraph [0044]; Page 6, Paragraph [0060]). (Note: In paragraph [0044], Okamura described TC filters as having different time coefficients)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system, method and computer-readable medium taught by of Krishnaswamy and Skoglund with the system and method taught by Okumura to minimize degradation of sound quality and reduce the influence of audio artifacts to increase the intelligibility of the audio; thereby enabling listeners to hear and appreciate the music as the composer intended.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pfaffinger et al (2012/0154037 A1), Cheng et al (2015/0010168 A1), Ledzius et al (8,362,936 B2), Risbo et al (2013/0077795 A1), Salsbury (2012/0170639 A1), Helsloot (2012/0206195 A1) and Mitchell (2009/0212855 A1). Each of these describes system and methods for processing and enhancing audio in a communication system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587. The examiner can normally be reached Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHARYE POPE/Primary Examiner, Art Unit 2652